





Exhibit 10.19


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made by and between FIRST
MIDWEST BANCORP, INC. (“Company”) and the undersigned Patrick S. Barrett
(“Executive”), as of December 21, 2016.
W I T N E S S E T H:
WHEREAS, Company is desirous of employing Executive or continuing Executive’s
employment as an executive of Company or its wholly owned subsidiary, FIRST
MIDWEST BANK (the “Bank”) or another such subsidiary on the terms and
conditions, and for the consideration, hereinafter set forth and Executive is
desirous of accepting or continuing such employment on such terms and conditions
and for such consideration;
WHEREAS, references herein to Executive’s employment by the Company, the Bank or
another subsidiary, and references herein to payments of any nature to be made
to Executive shall mean that either the Company will make such payments or it
will cause the Bank or other applicable subsidiary (reference to “Employer”
hereinafter shall mean the Company, the Bank or other subsidiary by which
Executive is employed) to make such payments to Executive:
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:
1.Employment and Term.


(a)Employment. Effective January 5, 2017 (such date, or such earlier or later
date for commencement of Executive’s employment as the Company and Executive
shall mutually agree, the “Effective Date”), Employer shall employ the Executive
as Executive Vice President, Chief Financial Officer of the Company and the Bank
and the Executive shall so serve, for the term set forth in Paragraph 1(b).


(b)Term. The term of the Executive’s employment under this Agreement shall
commence on the Effective Date and end on the second anniversary of the
Effective Date subject to the extension of such term as hereinafter provided and
subject to earlier termination as provided in Paragraph 7 (the “period of
employment”). The term of this Agreement shall be extended automatically for one
(1) additional year as of the second anniversary of the Effective Date and each
anniversary date thereof unless, no later than ninety (90) days prior to any
such renewal date (i) the Company or Employer gives written notice to the
Executive, or (ii) the Executive gives written notice to the Employer, in
accordance with Paragraph 14, that the term of this Agreement shall not be so
extended. Anything in this Agreement to the contrary, if at any time during the
Executive’s period of employment under this Agreement there is a Change in
Control (as defined in Paragraph 7), the term of this Agreement shall
automatically extend to a date which is two (2) years from the date of the
Change in Control (and shall be further extended




--------------------------------------------------------------------------------







pursuant to the foregoing provisions of this Paragraph 1(b), unless written
notice to the contrary is given in accordance with this Paragraph 1(b)).


2.Duties and Responsibilities.


(a)The duties and responsibilities of Executive shall be of an executive nature
as shall be required by the Employer in the conduct of its business. Executive’s
powers and authority shall be as may be prescribed by the By-laws of the
Employer and as may be delegated to Executive, together with the performance of
such other duties and responsibilities as from time to time may be assigned to
Executive consistent with Executive’s position(s). Executive recognizes, that
during the period of employment hereunder, Executive owes an undivided duty of
loyalty to the Employer, and agrees to devote his entire business time and
attention to the performance of said duties and responsibilities. Recognizing
and acknowledging that it is essential for the protection and enhancement of the
name and business of the Employer and the goodwill pertaining thereto, the
Executive shall perform the duties under this Agreement professionally, in
accordance with the applicable laws, rules and regulations and such standards,
policies and procedures established by the Employer and the industry from time
to time, including the Employer’s Corporate Code of Ethics and Standards of
Conduct and, if applicable, Code of Ethics for Senior Financial Officers.
Executive will not perform any duties for any other business without the prior
written consent of the Employer, and may engage in charitable, civic or
community activities, provided that such duties or activities do not materially
interfere with the proper performance of his duties under this Agreement. During
the period of employment, Executive agrees to serve without additional
compensation as a director on the board of directors of the Employer, to which
Executive may be elected or appointed.


(b)Notwithstanding anything herein to the contrary, Executive’s employment may
be terminated by the Employer, subject to the terms and conditions of this
Agreement.


3.Salary.


(a)Base Salary. For services performed by the Executive for the Employer
pursuant to this Agreement, the Employer shall pay the Executive a base salary
at the rate of $520,000.00 per year, payable in substantially equal installments
in accordance with the Employer’s regular payroll practices. Executive’s base
salary shall be subject to review from time to time and the Employer may (but is
not required to) increase the base salary as in its discretion, may authorize or
determine.


4.Annual Bonuses. For each fiscal year during the term of employment, the
Executive shall be eligible to receive a bonus pursuant to the First Midwest
Bancorp, Inc. Short Term Incentive Compensation Plan or any successor or
replacement plan (“STIC”), with an annual target bonus amount, in accordance
with the terms of such Plan, as adopted and administered by the board of
directors of First Midwest Bancorp, Inc. or the compensation committee thereof
(the board or such committee, the “Board”) for senior executives of the
Employer, as such plan may be amended from time to time by the Board in its
discretion.


2

--------------------------------------------------------------------------------







5.Long-Term and Equity Incentive Compensation. During the term of employment
hereunder, the Executive shall be eligible to participate in the First Midwest
Bancorp, Inc. Omnibus Stock and Incentive Plan (the “Omnibus Plan”), and in any
other long-term and/or equity-based incentive compensation plan or program
approved by the Board from time to time.


6.Other Benefits. In addition to the compensation described in Paragraphs 3, 4
and 5, above, the Executive shall also be entitled to the following:


(a)Participation in Benefit Plans. The Executive shall be entitled to
participate in all of the various retirement, welfare, fringe benefit,
perquisites and expense reimbursement plans, programs and arrangements of the
Employer as may be in effect from time to time to the extent the Executive is
eligible for participation under the terms of such plans, programs and
arrangements, including, but not limited to non-qualified retirement programs
and deferred compensation plans. On December 31, 2017, a contribution of $46,800
will be credited to Executive’s account under the non-qualified retirement plan,
provided Executive has remained in continuous employment with the Employer
through such date.


(b)Make-Whole Cash Payment. On the Effective Date, the Executive shall be
entitled to receive a special cash payment of $485,000 (the “Make-Whole Cash
Payment”) in recognition of Executive’s forfeiture of short-term incentive
compensation and a portion of long-term incentive compensation that would have
been paid by his prior employer during the first half of 2017. The Make-Whole
Cash Payment shall be paid on the second regular payroll date of Employer
following the Effective Date, In the event that Executive’s employment with the
Employer is terminated by the Employer for Cause or by Executive without Good
Reason on or prior to the eighteen-month anniversary of the Effective Date,
Executive shall repay the Employer the Make-Whole Cash Payment described in this
Paragraph 6(b) in full, such repayment to be made within thirty (30) days of the
date of termination of employment. For the avoidance of doubt, Executive shall
have no obligation to repay the cash payment described in this Paragraph 6(b) if
his employment terminates due to his death or disability. Without limiting the
Executive’s obligation to repay the Employer, in the event the foregoing
“clawback” provision is triggered, the Employer may offset against and reduce
any amounts otherwise due to Executive for purposes of Executive’s obligation to
repay the foregoing amount. Executive further agrees to reimburse the Employer
for any legal and collections costs, expenses and fees incurred by Employer to
collect repayment.


(c)Make-Whole Equity Awards. In February 2017, the Executive shall be entitled
to receive awards (“Make-Whole Equity Awards”) under the Omnibus Plan intended
to make Executive whole for the forfeiture of equity awards from Executive’s
prior employer set forth in the schedule Executive has provided to Employer,
which equity awards were scheduled to vest and be payable in 2017, 2018 and 2019
(the “Forfeited Awards”). The Make-Whole Equity Awards will be in the form of
restricted stock unit and performance stock unit awards having the same vesting
and other terms as the annual Omnibus Plan awards granted in February 2017 under
Paragraph 5 above. The amount of the Make-Whole Equity Awards and the mix of
restricted stock units and performance stock units shall be determined as
follows. The number of shares of the prior employer’s stock covered by each of
the Forfeited Awards shall be


3

--------------------------------------------------------------------------------







determined based upon the terms thereof and, in case of the TSR-based component
of the 2017 vesting award and ROA-based component of the 2019 vesting award, the
prior employer’s relative TSR performance through December 31, 2016 and relative
2016 ROA performance, respectively, and the value of such shares shall be based
upon the volume-weighted average price (“VWAP”) of the prior employer’s common
stock over the 15 trading-day period ending on the third business day prior to
the February 2017 meeting of the Board as which the annual Omnibus Plan awards
are made (the “VWAP Measurement Period”). The Make-Whole Award with respect to
the Forfeited Award that was payable in 2017 shall be in the form of restricted
stock units and have a value equal to the value of such Forfeited Award less the
amount of the Make-Whole Cash Award attributable to such Forfeited Award. The
Make-Whole Awards with respect to the Forfeited Awards that were payable in 2018
and 2019, respectively, shall be in the form of restricted stock units to the
extent the value of such Forfeited Awards is attributable to shares not subject
to the TSR-based performance metric and in performance stock units to the extent
of the value of the target number of shares subject to the TSR-based performance
metric. For purposes of determining the number of shares of Company common stock
covered by the Make-Whole Equity Awards, the value of a share of Company common
stock shall be the VWAP of such stock over the VWAP Measurement Period. In
addition, in the event Executive’s employment terminates due to termination by
the Employer without Cause or resignation by the Executive with Good Reason, or
due to his death or disability, (A) on or after the grant date of the Make-Whole
Equity Awards, any unvested portion of the Make-Whole Equity Awards which are
restricted stock units shall vest in full upon such termination, or (B) after
the Effective Date but prior to the grant date of the Make-Whole Equity Awards,
the Make-Whole Equity Awards which are restricted stock units shall be made as
if Executive’s employment had not so terminated and such Make-Whole Equity
Awards shall vest in accordance with the immediately preceding clause (A) as if
the termination of Executive’s employment had occurred on the day after the
grant date of the Make-Whole Equity Awards.


(d)Relocation Assistance. The Executive shall be entitled to relocation
assistance in accordance with the terms of the relocation policy Employer has
provided to Executive. In the event that Executive’s employment with the
Employer is terminated by the Employer for Cause or by Executive without Good
Reason within the one (1) year period following the completion of his relocation
to the Chicago, Illinois area, Executive shall repay to Employer the full amount
of the relocation expenses paid to him or on his behalf by the Employer, such
repayment to be made within thirty (30) days of the date of termination of
employment. For the avoidance of doubt, Executive shall have no obligation to
repay the relocation expenses if his employment terminates due to his death or
disability. Without limiting the Executive’s obligation to repay the Employer,
in the event the foregoing “clawback” provision is triggered, the Employer may
offset against and reduce any amounts otherwise due to Executive for purposes of
Executive’s obligation to repay the relocation expenses. Executive further
agrees to reimburse the Employer for any legal and collections costs, expenses
and fees incurred by Employer to collect repayment of the relocation expenses.
(e)Vacation. The Executive shall be entitled to such number of days of vacation
with pay during each calendar year during the period of employment in accordance
with the Employer’s applicable personnel policy as in effect from time to time.




4

--------------------------------------------------------------------------------







7.Termination. Unless earlier terminated in accordance with the following
provisions of this Paragraph 7, the Employer shall continue to employ the
Executive and the Executive shall remain employed by the Employer during the
entire term of this Agreement as set forth in Paragraph 1(b). Paragraph 8 hereof
sets forth certain obligations of the Employer in the event that the Executive’s
employment hereunder is terminated. Certain capitalized terms used in this
Paragraph 7 and in Paragraph 8 hereof are defined in Paragraph 7(d), below.


(a)Death or Disability. Except to the extent otherwise provided in Paragraph 8
with respect to certain post-Date of Termination (as defined below) payment
obligations of the Employer, this Agreement shall terminate immediately as of
the Date of Termination in the event of the Executive’s death or in the event
that the Executive becomes disabled. The Executive will be deemed to be disabled
upon the first to occur of (i) the end of a six (6)-consecutive month period, or
the end of an aggregate period of nine (9) months out of any consecutive twelve
(12) months, during which, by reason of physical or mental injury or disease,
the Executive has been unable to perform substantially all of his usual and
customary duties under this Agreement or (ii) the date that a reputable
physician selected by the Employer determines in writing that the Executive
will, by reason of physical or mental injury or disease, be unable to perform
substantially all of the Executive’s usual and customary duties under this
Agreement for a period of at least six (6) consecutive months. If any question
arises as to whether the Executive is disabled, upon reasonable request therefor
by the Employer, the Executive shall submit to reasonable examination by a
physician for the purpose of determining the existence, nature and extent of any
such disability. The Employer shall promptly provide the Executive with written
notice of the results of any such determination of disability and of any
decision of the Employer to terminate the Executive’s employment by reason
thereof. In the event of disability, until the Date of Termination, the base
salary payable to the Executive under Paragraph 3 hereof shall be reduced
dollar-for-dollar by the amount of disability benefits, if any, paid to the
Executive in accordance with any disability policy or program of the Employer.


(b)Discharge for Cause. In accordance with the procedures hereinafter set forth,
the Employer may terminate the Executive’s employment hereunder for Cause.
Except to the extent otherwise provided in Paragraph 8 with respect to certain
post-Date of Termination obligations of the Employer, this Agreement shall
terminate immediately as of the Date of Termination in the event the Executive
is terminated for Cause. Any termination of the Executive for Cause shall be
communicated by a Notice of Termination to the Executive given in accordance
with Paragraph 14 of this Agreement.


(c)Termination for Other Reasons. The Employer may terminate the Executive’s
employment without Cause by giving written notice to the Executive in accordance
with Paragraph 15 at least thirty (30) days prior to the Date of Termination.
The Executive may resign from employment with or without Good Reason, without
liability to the Employer, by giving written notice to the Employer in
accordance with Paragraph 14 at least thirty (30) days prior to the Date of
Termination; provided, however, that no resignation shall be treated as a
resignation for Good Reason unless the written notice thereof is given within
ninety (90) days after the occurrence which constitutes “Good Reason.” Except to
the extent otherwise provided in Paragraph 8 with respect to certain post-Date
of Termination obligations of the Employer, this


5

--------------------------------------------------------------------------------







Agreement shall terminate immediately as of the Date of Termination in the event
the Executive is terminated without Cause or resigns for any reason or no
reason.


(d)Definitions. For purposes of this Agreement, the following capitalized terms
shall have the meanings set forth below:


(i)“Accrued Obligations” shall mean, as of the Date of Termination, the sum of
(A) Executive’s base salary under Paragraph 3 through the Date of Termination to
the extent not theretofore paid, (B) the amount of any other cash compensation
earned by the Executive as of the Date of Termination to the extent not
theretofore paid, (C) any vacation pay, expense reimbursements and other cash
payments to which the Executive is entitled as of the Date of Termination to the
extent not theretofore paid, (D) any grants and awards earned and vested but not
yet paid under the STIC or any incentive compensation plan or program, and
(E) all other benefits which have accrued and are vested as of the Date of
Termination. For the purpose of this Paragraph 7(d)(i), except as provided in
the applicable plan, program or policy, amounts shall be deemed to accrue
ratably over the period during which they are earned, but no discretionary
compensation shall be deemed earned or accrued until it is specifically approved
in accordance with the applicable plan, program or policy.


(ii)“Cause” shall mean (A) the Executive’s willful and continued (for a period
of not less than fifteen (15) days after written notice thereof) failure to
perform substantially the duties of his employment (other than as a result of
physical or mental incapacity, or while on vacation); or (B) the Executive’s
willfully engaging in illegal conduct, an act of dishonesty or gross misconduct
related to the performance of Executive’s duties and responsibilities under the
Agreement; or (C) the Executive’s conviction of a crime involving moral
turpitude dishonesty, fraud, theft or financial impropriety, but specifically
excluding any conviction based entirely on vicarious liability (with “vicarious
liability” meaning liability based on acts of the Employer for which the
Executive is charged solely as a result of his position with the Employer and in
which Executive was not directly involved and did not have prior knowledge of
such actions or intended actions); or (D) the Executive’s willful violation of a
material requirement of any code of ethics or standards of conduct of the
Employer applicable to Executive or Executive’s fiduciary duty to the Employer
provided, however, that no act or failure to act, on the part of the Executive,
shall be considered “willful” unless it is done, or omitted to be done, by the
Executive in bad faith or without reasonable belief that the Executive’s action
or omission was in the best interests of the Employer; and provided further that
no act or omission by the Executive shall constitute Cause hereunder unless the
Employer has given detailed written notice thereof to the Executive, and the
Executive has failed to remedy such act or omission.


(iii)“Change in Control” shall mean:


(A)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than (i) a trustee




6

--------------------------------------------------------------------------------







or other fiduciary holding securities under an employee benefit plan of the
Company or a subsidiary, or (ii) a corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d‑3 under said Act), directly or indirectly, of securities of
the Company representing more than 25% of the total voting power of the then
outstanding shares of capital stock of the Company entitled to vote generally in
the election of directors (the “Voting Stock”), or


(B)During any period of two consecutive years, individuals, who at the beginning
of such period constitute the Board, and any new director, whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved for any reason to constitute
a majority thereof, or


(C)Consummation of a reorganization, merger or consolidation or the sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless (1) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Voting Stock immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the total voting power represented
by the voting securities entitled to vote generally in the election of directors
of the Company resulting from the Business Combination (including, without
limitation, an entity which as a result of the Business Combination owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to the Business Combination of the Voting Stock of
the Company, and (2) at least a majority of the members of the board of
directors of the corporation resulting from the Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or action of the Board, providing for such Business Combination; or


(D)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.
The Employer has final authority to construe and interpret the provisions of the
foregoing paragraphs (A), (B), (C) and (D) and to determine the exact date on
which a change in control has been deemed to have occurred thereunder.
(iv)“Date of Termination” shall mean (A) in the event of a discharge of the
Executive for Cause, the date the Executive receives a Notice of Termination, or
any later date specified in such Notice of Termination, as the case may be,
(B) in the event of a discharge of the Executive without Cause or a resignation
by the Executive, the


7

--------------------------------------------------------------------------------







date specified in the written notice to the Executive (in the case of discharge)
or the Employer (in the case of resignation), which date shall be no less than
thirty (30) days from the date of such written notice, (C) in the event of the
Executive’s death, the date of the Executive’s death, and (D) in the event of
termination of the Executive’s employment by reason of disability pursuant to
Paragraph 7(a), the date the Executive (or Executive’s legal representative)
receives written notice of such termination.


(v)“Good Reason” shall mean the occurrence of any event, other than in
connection with a termination of Executive’s employment, which results in a
material diminution of Executive’s status, duties, authority, responsibilities
or compensation from those contemplated by this Agreement, including, without
limitation, any of the following actions without the Executive’s written consent
(which, for this purpose, will not include consent given in Executive’s capacity
as a director, officer or employee of an Employer): (A) a significant change in
the Executive’s title, or nature or scope of the Executive’s duties, from those
described in Paragraphs 1(a) and 2(a), such that the title or duties are
inconsistent with, and commonly (in the banking industry) considered to be of
lesser authority, status or responsibility (provided, however, for purposes of
this clause (A) in circumstances not involving or following a Change in Control,
so long as the Executive remains an officer of the Employer at or above the
salary grade level in effect prior to such action then no diminution or other
change in status, duties, authority or responsibilities shall be deemed to
occur), other than a significant change not occurring in bad faith and which is
not remedied by the Employer promptly after receipt of written notice thereof
given by the Executive in accordance with Paragraph 14, or (B) any material
failure by the Employer to comply with any of the provisions of this Agreement,
other than any failure not occurring in bad faith and which is remedied by the
Employer promptly after receipt of written notice thereof given by the Executive
in accordance with Paragraph 14; or (C) the Employer gives notice to the
Executive pursuant to Paragraph 1(b) that the term of this Agreement shall not
be extended upon the expiration of the then-current term; or (D) the Employer
requires the Executive to be based at an office or location which is more than
80 miles from the Executive’s office as of the Effective Date or any renewal
date of this Agreement. In the event of a Change in Control, any good faith
determination by the Executive that Good Reason exists shall be conclusive.


(vi)“Notice of Termination” shall mean a written notice which (A) indicates the
specific termination provision in this Agreement relied upon, (B) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(C) if the Date of Termination is to be other than the date of receipt of such
notice or the date otherwise specified on this Agreement, specifies the
termination date.


8.Obligations of the Employer Upon Termination. The following provisions
describe the post-Date of Termination obligations of the Employer to the
Executive under this Agreement upon the termination of Executive’s employment
and the Agreement. However, except as explicitly provided in this Agreement,
nothing in this Agreement shall limit or otherwise adversely affect any rights
which the Executive may have under applicable law, under


8

--------------------------------------------------------------------------------







any other agreement with the Employer or any of its subsidiaries, or under any
compensation or benefit plan, program, policy or practice of the Employer or any
of its subsidiaries.


(a)Death, Disability, Discharge for Cause, or Resignation Without Good Reason.
In the event the Executive’s employment and this Agreement terminate pursuant to
Paragraph 7(a) by reason of the death or disability of the Executive, or
pursuant to Paragraph 7(b) by reason of the termination of the Executive by the
Employer for Cause, or pursuant to Paragraph 7(c) by reason of the resignation
of the Executive other than for Good Reason, the Employer shall pay to the
Executive, or his heirs or estate, in the event of the Executive’s death, all
Accrued Obligations in a lump sum in cash within thirty (30) days after the Date
of Termination; provided, however, that any portion of the Accrued Obligations
which consists of bonus, deferred compensation, incentive compensation,
insurance benefits or other employee benefits shall be determined and paid in
accordance with the terms of the relevant plan or policy as applicable to the
Executive, including, where applicable, the forfeiture of such amounts upon a
termination for Cause.


(b)Discharge Without Cause or Resignation with Good Reason . In the event the
Executive’s employment and this Agreement terminate pursuant to Paragraph 7(c)
by reason of the termination of the Executive by the Employer other than for
Cause or disability or by reason of the resignation of the Executive for Good
Reason:


(i)The Employer shall pay all Accrued Obligations to the Executive in a lump sum
in cash within thirty (30) days after the Date of Termination; provided,
however, that any portion of the Accrued Obligations which consists of bonus,
deferred compensation, incentive compensation, insurance benefits or other
employee benefits shall be determined and paid in accordance with the terms of
the relevant plan or policy as applicable to the Executive;


(ii)Within thirty (30) days after the Date of Termination, the Employer shall
pay to the Executive a pro-rated bonus for the year during which the Executive’s
employment terminated (“Termination Year”), based on the number of days elapsed
during the Termination Year through the Date of Termination (“Service Days”).
The amount of the pro-rated bonus shall be calculated by multiplying the
Executive’s target annual bonus (“Severance Target”) for the completed fiscal
year immediately preceding the Termination Year, by a fraction, the numerator of
which is the Service Days, and the denominator of which is 365;


(iii)Continuation for a period of six (6) months (the “Severance Period”) of his
then current annual base salary, payable in substantially equal installments in
accordance with the Employer’s regular payroll practices;


(iv)Continuation for the Severance Period of the Executive’s right to maintain
COBRA continuation coverage under the applicable plans at premium rates on the
same “cost-sharing” basis as the applicable premiums paid for such coverage by
active employees as of the Date of Termination; and


9

--------------------------------------------------------------------------------







(v)Outplacement counseling, the scope and provider of which shall be selected by
the Employer for a period beginning on the Date of Termination and ending on the
date the Executive is first employed elsewhere or otherwise is providing
compensated services of any type, whether as an employee, independent
contractor, owner-employee or otherwise, provided that in no event shall such
outplacement services be provided for a period greater than two (2) years.


In the event that upon the expiration of the Severance Period, Executive is not
employed or otherwise providing compensated services of any type, whether as an
employee, independent contractor, owner-employee or otherwise, and has not done
so during the final ninety (90) days of the Severance Period, the Employer may,
in its sole discretion (which discretion need not be applied in a consistent
manner from one Executive to another), agree to extend the Severance Period for
up to an additional six (6) months (the “Extended Severance Period”). The
payments to Executive described in subparagraph (iii) above and the reduced
COBRA continuation premium described in subparagraph (iv) above shall continue
during the Extended Severance Period, subject to earlier termination effective
as of the first day of the month following the date on which the Executive
becomes employed or provides compensated services of any type, whether as an
employee, independent contractor, owner-employee or otherwise. The Executive
shall provide such information as the Employer may reasonably request to
determine Executive’s continued eligibility for the payments and benefits
provided by this Paragraph 8(b).
(c)Effect of Change in Control. In the event that a Change in Control occurs and
this Agreement thereafter terminates pursuant to Paragraph 7(c) by reason of the
discharge of the Executive by the Employer other than for Cause or disability or
by reason of the resignation of the Executive for Good Reason:


(i)The Employer shall pay all Accrued Obligations to the Executive in a lump sum
in cash within thirty (30) days after the Date of Termination; provided,
however, that any portion of the Accrued Obligations which consists of bonus,
deferred compensation, incentive compensation, insurance benefits or other
employee benefits shall be determined and paid in accordance with the terms of
the relevant plan or policy as applicable to the Executive;


(ii)Within thirty (30) days after the Date of Termination, the Employer shall
pay to the Executive a pro-rated bonus for the Termination Year. The amount of
the pro-rated bonus shall be calculated by multiplying the Severance Target, by
a fraction, the numerator of which is the Service Days, and the denominator of
which is 365;


(iii)The Employer shall pay the Executive a lump sum payment within thirty (30)
days after such termination of employment in the amount of two (2) times the sum
of the following:


(A)the amount of Executive’s annual base salary determined as of the Date of
Termination, or the date immediately preceding the date of the Change in
Control, whichever is greater; plus


10

--------------------------------------------------------------------------------







(B)the greater of (A) the Executive’s target bonus under the Employer’s annual
bonus plan for the calendar year in which the Date of Termination occurs, or
(B) the average of the sum of the amounts earned by Executive under the annual
bonus plan with respect to the three (3) calendar years immediately preceding
the calendar year in which Executive’s Date of Termination occurs, or if such
sum would be greater, with respect to the three (3) calendar years immediately
preceding the calendar year of the date of the Change in Control; plus


(C)the sum of:


(I)the value of the contributions that would have been expected to be made or
credited by the Employer to, and benefits expected to be accrued under, the
qualified and non-qualified employee pension benefit plans maintained by the
Employer to or for the benefit of Executive based on annual base salary amount
applicable under clause (iii)(A) above; plus


(II)the annual value of fringe benefits and perquisites described in Paragraph
6(a) above.


For purposes of paragraph (C)(I) above, the value of the contributions and
accruals to or under the employee pension benefit plans shall be determined on
the basis of the actual rate of contributions or accruals, as applicable, and
the provisions of the plans as in effect during the calendar year immediately
preceding the date of the Change in Control, or if the value so determined would
be greater, during the calendar year immediately preceding the Date of
Termination. The “annual value” of the fringe benefits and perquisites described
in Paragraph 6(a) for purposes of paragraph (C)(II) above shall be 7.5% of the
annual base salary amount applicable under clause (iii)(A) above.
Executive shall also be entitled to outplacement counseling from a firm selected
by Employer for a period beginning on the date of termination of employment and
ending on the date Executive is first employed or otherwise providing
compensated services of any type, whether as an employee, independent
contractor, owner-employee or otherwise, provided, that in no event shall
Executive be entitled to out-placement counseling after the date which is two
(2) years from the date of termination of employment.
Notwithstanding the foregoing, if a Change in Control occurs and this Agreement
is terminated prior to the Change in Control pursuant to Paragraph 7(c) by
reason of the discharge of the Executive by the Employer other than for Cause or
disability or by reason of the resignation of the Executive for Good Reason,
then Executive shall be deemed for purposes of this Paragraph 8(c) to have so
terminated pursuant to Paragraph 7(c) immediately following the date the Change
in Control occurs if it is reasonably demonstrated by Executive that such
earlier termination was (i) at the request of a third party who had taken steps
reasonably calculated to effect the Change in Control, or (ii) otherwise arose,
or the circumstances that precipitated the termination otherwise arose, in
connection with or in anticipation of the Change in Control.


11

--------------------------------------------------------------------------------







(d)Effect on Other Amounts. The payments provided for in this Paragraph 8 shall
be in addition to all other sums then payable and owing to Executive shall be
subject to applicable federal and state income and other withholding taxes and
shall be in full settlement and satisfaction of all of Executive’s claims and
demands. Upon such termination of this Agreement, Employer shall have no rights
or obligations under this Agreement, other than its obligations under this
Paragraph 8, and Executive shall have no rights and obligations under this
Agreement, other than Executive’s obligations under Paragraph 12 hereof (to the
extent applicable).


(e)Conditions. Any payments of benefits made or provided pursuant to this
Paragraph 8 are subject to the Executive’s:


(i)compliance with the provisions of Paragraph 12 hereof (to the extent
applicable);


(ii)delivery to the Employer of an executed Release and Severance Agreement,
which shall be substantially in the form attached hereto as Exhibit A, with such
changes therein or additions thereto as needed under then applicable law to give
effect to its intent and purpose; and


(iii)delivery to the Employer of a resignation from all offices, directorships
and fiduciary positions with the Employer, its affiliates and employee benefit
plans.


Notwithstanding the due date of any post-employment payments, any amounts due
under this Paragraph 8 shall not be due until after the expiration of any
revocation period applicable to the Release and Severance Agreement.
9.No Excise Tax Gross-Up; Possible Reduction of Payments.


(a)Any provision of this Agreement or any other compensation plan, program or
agreement to which Executive is a party or under which Executive is covered to
the contrary notwithstanding, Executive will not be entitled to any gross-up or
other payment for golden parachute excise taxes that Executive may owe pursuant
to Section 4999 of the Internal Revenue Code (the "Code").
(b)Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payments or distributions by the Employer to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (the
“Payments”) (i) constitute parachute payments within the meaning of Section 280G
of the Code, and (ii) but for this Paragraph 9 would be subject to the excise
tax imposed by Section 4999 of the Code, or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
such Payments shall be either: (A) delivered in full, or (B) reduced (but not
below zero) to the maximum amount that could be paid to the Employee without
giving rise to the Excise Tax (the “Safe Harbor Cap”), whichever of the


12

--------------------------------------------------------------------------------







foregoing amounts, taking into account the applicable federal, state and local
income and employment taxes and the Excise Tax (and any equivalent state or
local excise taxes), results in the receipt by the Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be subject to the Excise Tax. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing first the
payment under Paragraph 8(c)(iii).


(c)All determinations required to be made under this Paragraph 9, including the
reduction of the Payments to the Safe Harbor Cap, if applicable, and the
assumptions to be utilized in arriving at such determinations, shall be made by
the independent public accountants then regularly retained by the Employer for
purposes of tax planning or such other nationally-recognized accounting or
consulting firm as may be selected by the Employer (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Employer and
the Executive within fifteen (15) business days of the receipt of notice from
the Executive that there has been a Payment, or such earlier time as is
requested by the Employer. All fees and expenses of the Accounting Firm shall be
borne solely by the Employer. Any good faith determinations by the Accounting
Firm shall be binding upon the Employer and the Executive.


(d)This subparagraph (d) shall apply to the Executive in the event of the
reduction of the Executive's Payments to the Safe Harbor Cap. If it is
established pursuant to a final decision of a court or an IRS proceeding which
has been finally and conclusively resolved, that Payments have been made to the
Executive by the Employer, which are in excess of the limitations provided in
this Paragraph 9 (hereinafter referred to as “Excess Payments”), the Executive
shall repay the Excess Payments to the Company within thirty (30) business days
of a written demand from the Company, together with interest on the Excess
Payments at the applicable federal rate (as defined in Code Section 1274(d))
from the date of the Executive’s receipt of such Excess Payment until the date
of such repayment. As a result of the uncertainty in the application of Code
Section 4999 at the time of the determinations, it is possible that Payments
which will not have been made by the Employer should have been made (an
“Underpayment”). In the event that it is determined by the Accounting Firm, the
IRS, court order, or the Employer (which shall include the position taken by the
Employer alone or together with its consolidated group) on its federal income
tax return, that an Underpayment has occurred, the Employer shall pay an amount
equal to such Underpayment to the Executive within thirty (30) business days of
such decision together with interest on such amount at the applicable federal
rate from the date such amount would have been paid to the Executive until the
date of payment.


10.Section 409A of the Code. It is intended that any amounts payable under this
Agreement and the Employer’s and Executive’s exercise of authority or discretion
hereunder shall be exempt from or comply with Section 409A of the Code
(including the Treasury regulations and other published guidance relating
thereto) so as not to subject Executive to the payment of any interest or
additional tax imposed under Section 409A of the Code. In furtherance of this
intent, (a) if, due to the circumstances giving rise to any lump sum payment or
payments under this Agreement, the date of payment or the commencement of such
payments thereof must be delayed for six months in order to meet the
requirements of


13

--------------------------------------------------------------------------------







Section 409A(a)(2)(B) of the Code applicable to “specified employees,” then such
payment or payments shall be so delayed and paid upon expiration of such six
month period and (b) each payment which is conditioned upon the Executive’s
execution of a release and which is to be paid during a designated period that
begins in a first taxable year and ends in a second taxable year shall be paid
in the second taxable year. With regard to any provision herein that provides
for reimbursement of expenses or in-kind benefits: (i) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit, and (ii) the amount of expenses eligible for reimbursement or
in-kind benefits provided during any taxable year shall not affect the expenses
eligible for reimbursement or in-kind benefits to be provided in any other
taxable year, provided that the foregoing shall not be violated with regard to
expenses covered by Code Section 105(h) that are subject to a limit related to
the period in which the arrangement is in effect. Any expense or other
reimbursement payment made pursuant to this Agreement or any plan, program,
agreement or arrangement of the Employer referred to herein, shall be made on or
before the last day of the taxable year following the taxable year in which such
expense or other payment to be reimbursed is incurred. To the extent that any
Treasury regulations, guidance or changes to Section 409A would result in the
Executive becoming subject to interest and additional tax under Section 409A of
the Code, the Employer and Executive agree to amend this Agreement in order to
bring this Agreement into compliance with Code Section 409A.


11.Dispute Resolution. With respect to any dispute or controversy arising under
or in connection with this Agreement, if the Executive is a prevailing party (as
defined below), the Executive shall be entitled to recover all reasonable
attorneys’ fees and expenses incurred in connection with the dispute or
controversy. A “prevailing party” is one who is successful on any material
substantive issue in the action and achieves either a judgment in such party’s
favor or some other affirmative recovery.


12.Confidentiality and Restrictive Covenants Agreement. The Executive shall
enter into the Confidentiality and Restrictive Covenant Agreement (the
“Restrictive Covenant Agreement”), which agreement includes covenants concerning
Non-Disclosure of Confidential Information, Non-Solicitation and
Non-Disparagement. The Executive agrees to be subject to and bound by all terms
and conditions of the Restrictive Covenant Agreement during the period of
employment and, to the extent provided therein, thereafter, as if such terms and
conditions were set forth in full herein. References in this Agreement to
Executive’s obligations under Paragraph 12 shall mean references to his
obligations under the Restrictive Covenant Agreement.


13.Remedies.


(a)Executive acknowledges that the restrictions and agreements herein provided
are fair and reasonable, that enforcement of the provisions of Paragraph 12 will
not cause Executive undue hardship and that said provisions are reasonably
necessary and commensurate with the need to protect the Employer and its
legitimate and proprietary business interests and property from irreparable
harm. Executive acknowledges and agrees that (a) a breach of any of the
covenants and provisions contained in Paragraph 12 above, will result in
irreparable harm to the business of the Employer, (b) a remedy at law in the
form of monetary damages for any breach by Executive of any of the covenants and
provisions contained in


14

--------------------------------------------------------------------------------







Paragraph 12 is inadequate, (c) in addition to any remedy at law or equity for
such breach, the Employer shall be entitled to institute and maintain
appropriate proceedings in equity, including a suit for injunction to enforce
the specific performance by Executive of the obligations hereunder and to enjoin
Executive from engaging in any activity in violation hereof and (d) the
covenants on Executive’s part contained in Paragraph 12, shall be construed as
agreements independent of any other provisions in this Agreement, and the
existence of any claim, setoff or cause of action by Executive against the
Employer, whether predicated on this Agreement or otherwise, shall not
constitute a defense or bar to the specific enforcement by the Employer of said
covenants. In the event of a breach or a violation by Executive of any of the
covenants and provisions of this Agreement, the running of the Restriction
Period (but not of Executive’s obligation thereunder), shall be tolled during
the period of the continuance of any actual breach or violation.


(b)The parties hereto agree that the covenants set forth in Paragraph 12 are
reasonable with respect to their duration, geographical area and scope. If the
final judgment of a court of competent jurisdiction declares that any term or
provision of Paragraph 12 is invalid or unenforceable, the parties agree that
the court making the determination of invalidity or unenforceability shall have
the power to reduce the scope, duration, or area of the term or provision, to
delete specific words or phrases, or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified after
the expiration of the time within which the judgment may be appealed.


14.Notices. Any notice or other communication required or permitted to be given
hereunder shall be determined to have been duly given to any party (a) upon
delivery to the address of such party specified below if delivered personally or
by courier; (b) upon dispatch if transmitted by telecopy or other means of
facsimile, provided a copy thereof is also sent by regular mail or courier;
(c) within forty-eight (48) hours after deposit thereof in the U.S. mail,
postage prepaid, for delivery as certified mail, return receipt requested, or
(d) within twenty-four (24) hours after deposit thereof with a reputable
overnight courier (charges prepaid), addressed, in any case to the party at the
following address(es) or telecopy numbers:


(a)If to Executive, at the address set forth on the records of the Employer.


(b)If to the Employer:
First Midwest Bancorp, Inc.
One Pierce Place
Suite 1500
Itasca, Illinois 60143
Attn: Corporate Secretary
Fax No.: (630) 875-7345
or to such other address(es) or facsimile number(s) as any party may designate
by written notice in the aforesaid manner.


15

--------------------------------------------------------------------------------







15.Directors and Officers Liability Coverage; Indemnification. Executive shall
be entitled to coverage under such directors and officers liability insurance
policies maintained from time to time by the Company, Bank or any subsidiary for
the benefit of its directors and officers. The Company shall indemnify and hold
Executive harmless, to the fullest extent permitted by the laws of the State of
Delaware, from and against all costs, charges and expenses (including reasonable
attorneys’ fees), and shall provide for the advancement of expenses incurred or
sustained in connection with any action, suit or proceeding to which the
Executive or his legal representatives may be made a party by reason of the
Executive’s being or having been a director, officer or employee of the Company,
Bank or any of its affiliates or employee benefit plans. The provisions of this
Paragraph 16 shall not be deemed exclusive of any other rights to which the
Executive seeking indemnification may have under any by-law, agreement, vote of
stockholders or directors, or otherwise.


16.Full Settlement; No Mitigation. The Employer’s obligation to make the
payments and provide the benefits provided for in this Agreement and otherwise
to perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Employer may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced whether or
not the Executive obtains other employment.


17.Payment in the Event of Death. In the event payment is due and owing by the
Employer to Executive under this Agreement upon the death of Executive, payment
shall be make to such beneficiary as Executive may designate in writing, or
failing such designation, then the executor of his estate, in full settlement
and satisfaction of all claims and demands on behalf of Executive, shall be
entitled to receive all amounts owing to Executive at the time of death under
this Agreement. Such payments shall be in addition to any other death benefits
of the Employer and in full settlement and satisfaction of all severance benefit
payments provided for in this Agreement.


18.Entire Understanding. This Agreement constitutes the entire understanding
between the parties relating to Executive’s employment hereunder and supersedes
and cancels all prior written and oral understandings and agreements with
respect to such matters. and except for the terms and provisions of any employee
benefit or other compensation plans (or any agreements or awards thereunder),
referred to in this Agreement, or as otherwise expressly contemplated by this
Agreement.


19.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the heirs and representatives of the Executive and the successors and assigns
of the Company. The Company shall require any successor (whether direct or
indirect, by purchase, merger, reorganization, consolidation, acquisition of
property or stock, liquidation, or otherwise) to all or a substantial portion of
its assets, by agreement in form and substance reasonably satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform this
Agreement if no such succession had taken place. Regardless of whether such an
agreement is executed, this Agreement


16

--------------------------------------------------------------------------------







shall be binding upon any successor of the Company in accordance with the
operation of law, and such successor shall be deemed the “Company” for purposes
of this Agreement.


20.Tax Withholding. The Employer shall provide for the withholding of any taxes
required to be withheld by federal, state, or local law with respect to any
payment in cash, shares of stock and/or other property made by or on behalf of
the Employer to or for the benefit of the Executive under this Agreement or
otherwise. The Employer may, at its option: (a) withhold such taxes from any
cash payments owing from the Employer to the Executive, (b) require the
Executive to pay to the Employer in cash such amount as may be required to
satisfy such withholding obligations and/or (c) make other satisfactory
arrangements with the Executive to satisfy such withholding obligations.


21.No Assignment. Except as otherwise expressly provided herein, this Agreement
is not assignable by any party and no payment to be made hereunder shall be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or other charge.


22.Execution in Counterparts. This Agreement may be executed by the parties
hereto in two (2) or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart.


23.Jurisdiction and Governing Law. Jurisdiction over disputes with regard to
this Agreement shall be exclusively in the courts of the State of Illinois, and
this Agreement shall be construed and interpreted in accordance with and
governed by the laws of the State of Illinois, without regard to the choice of
laws provisions of such laws.


24.Severability. If any provision of this Agreement shall be adjudged by any
court of competent jurisdiction to be invalid or unenforceable for any reason,
such judgment shall not affect, impair or invalidate the remainder of this
Agreement. Furthermore, if the scope of any restriction or requirement contained
in this Agreement is too broad to permit enforcement of such restriction or
requirement to its full extent, then such restriction or requirement shall be
enforced to the maximum extent permitted by law, and the Executive consents and
agrees that any court of competent jurisdiction may so modify such scope in any
proceeding brought to enforce such restriction or requirement.


25.Waiver. The waiver of any party hereto of a breach of any provision of this
Agreement by any other party shall not operate or be construed as a waiver of
any subsequent breach.


26.Amendment; Effect of Termination. No change, alteration or modification
hereof may be made except in a writing, signed by each of the parties hereto.
The provisions of Paragraph 8 relating to post-Date of Termination obligations,
and the provisions and obligations set forth in Paragraphs 9 through 30 shall
survive termination of the Agreement pursuant to Paragraph 7.


27.Construction. The language used in this Agreement will be deemed to be the
language chosen by Employer and Executive to express their mutual intent and no
rule of strict construction


17

--------------------------------------------------------------------------------







shall be applied against any person. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and the pronouns stated in either the masculine, the
feminine or the neuter gender shall include the masculine, feminine or neuter.
The headings of the Paragraphs of this Agreement are for reference purposes only
and do not define or limit, and shall not be used to interpret or construe the
contents of this Agreement.


28.No Duplication. Notwithstanding anything herein to the contrary, to the
extent that any compensation or benefits are paid to or received by the
Executive from the Company, Bank or any other subsidiary of Company or the Bank,
such compensation or benefits shall be deemed to satisfy the obligations of the
Company, Bank and all subsidiaries, such that Executive shall not be entitled to
receive any compensation or benefits which are duplicative of such amounts
previously paid to or received by Executive.


29.Regulatory Requirements and Compensation Recovery (Clawback). Anything in
this Agreement to the contrary notwithstanding, it is intended that, to the
extent required, this Agreement and the payments made hereunder comply with the
requirements of any legislative or regulatory limitations or requirements which
are or may become applicable to the Employer and the payments made hereunder,
including the Dodd-Frank Wall Street Reform and Consumer Protection Act and any
rules or regulations issued thereunder (collectively, the "Regulatory
Requirements"), which limitations or requirements may include, but not limited
to, provisions limiting, delaying or deferring payment of certain bonus,
incentive or retention compensation or "golden parachute payments" to certain
officers or highly compensated employees, requiring that the Employer may
recover (claw-back) bonus and incentive compensation in certain circumstances,
and precluding bonus and incentive arrangements that encourage unnecessary or
excessive risks that threaten the value of the Employer, in each case within the
meaning of the Regulatory Requirements, and only to the extent applicable to the
Employer and the Executive. The application of this Paragraph 29 is intended to,
and shall be interpreted, administered and construed to, cause the Agreement to
comply with the Regulatory Requirements and, to the maximum extent consistent
with this Paragraph 29 and the Regulatory Requirements, to permit the operation
of this Agreement in accordance with the terms and conditions hereof before
giving effect to the provisions of this Paragraph 29 or the Regulatory
Requirements.


30.No Conflicts. Executive represents and warrants that the performance by
Executive of Executive’s duties hereunder will not violate, conflict with, or
result in a breach of any provision of any agreement to which Executive is a
party, including any obligations to refrain from competition, solicitation of
customers or employees, or to refrain from use of confidential information. In
the Executive’s work for the Employer, the Executive will be expected to abide
by all such contractual commitments and not to make any unauthorized disclosure
or use, and the Executive will not disclose or make use, of any information in
violation of any agreements with or rights of his prior employer or any other
party.


18

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
ATTEST:
 
First Midwest Bancorp, Inc.
 
 
 
 
 
 
By:
 
 
 
Title: President & Chief Executive Officer
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
Patrick S. Barrett



19

--------------------------------------------------------------------------------








Exhibit A
to
Employment Agreement
RELEASE AND SEVERANCE AGREEMENT
THIS RELEASE AND SEVERANCE AGREEMENT is made and entered into this ____ day of
_______________, _____ by and between First Midwest Bancorp, Inc., its
subsidiaries and affiliates (collectively “FMBI”) and _______________
(hereinafter “EXECUTIVE”).
EXECUTIVE’S employment with FMBI terminated on ______________, ______; and
EXECUTIVE has voluntarily agreed to the terms of this RELEASE AND SEVERANCE
AGREEMENT in exchange for severance benefits under the Employment Agreement
(“Employment Agreement”) to which EXECUTIVE otherwise would not be entitled.
NOW THEREFORE, in consideration for severance benefits provided under the
Employment Agreement, EXECUTIVE on behalf of himself and his spouse, heirs,
executors, administrators, children, and assigns does hereby fully release and
discharge FMBI, its officers, directors, employees, agents, subsidiaries and
divisions, benefit plans and their administrators, fiduciaries and insurers,
successors, and assigns from any and all claims or demands for wages, back pay,
front pay, attorney’s fees and other sums of money, insurance, benefits,
contracts, controversies, agreements, promises, damages, costs, actions or
causes of action and liabilities of any kind or character whatsoever, whether
known or unknown, from the beginning of time to the date of these presents,
relating to his employment or termination of employment from FMBI, including but
not limited to any claims, actions or causes of action arising under the
statutory, common law or other rules, orders or regulations of the United States
or any State or political subdivision thereof including the Age Discrimination
in Employment Act and the Older Workers Benefit Protection Act.
EXECUTIVE acknowledges that EXECUTIVE’S obligations pursuant to Paragraph 12 of
the Employment Agreement shall continue to apply to EXECUTIVE.
This Release and Settlement Agreement supersedes any and all other agreements
between EXECUTIVE and FMBI except agreements relating to proprietary or
confidential information belonging to FMBI, and any other agreements, promises
or representations relating to severance pay or other terms and conditions of
employment are null and void.
This release does not affect EXECUTIVE’S right to any benefits to which
EXECUTIVE may be entitled under any employee benefit plan, program or
arrangement sponsored or provided by FMBI, including but not limited to the
Employment Agreement and the plans, programs and arrangements referred to
therein.
EXECUTIVE and FMBI acknowledge that it is their mutual intent that the Age
Discrimination in Employment Act waiver contained herein fully comply with the
Older Workers Benefit Protection Act. Accordingly, EXECUTIVE acknowledges and
agrees that:


A-1

--------------------------------------------------------------------------------







(a)The Severance benefits exceed the nature and scope of that to which he would
otherwise have been legally entitled to receive.


(b)Execution of this Agreement and the Age Discrimination in Employment Act
waiver herein is his knowing and voluntary act;


(c)He has been advised by FMBI to consult with his personal attorney regarding
the terms of this Agreement, including the aforementioned waiver;


(d)He has had at least twenty-one (21) calendar days within which to consider
this Agreement;


(e)He has the right to revoke this Agreement in full within seven (7) calendar
days of execution and that none of the terms and provisions of this Agreement
shall become effective or be enforceable until such revocation period has
expired;


(f)He has read and fully understands the terms of this agreement; and


(g)Nothing contained in this Agreement purports to release any of EXECUTIVE’s
rights or claims under the Age Discrimination in Employment Act that may arise
after the date of execution.
(h)

IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated above.
FIRST MIDWEST BANCORP, INC., for
itself and its Subsidiaries
 
 
 
 
 
 
By:
 
 
Its:
 
 
 
EXECUTIVE
 
 
 
 
 
 
Patrick S. Barrett



A-2